DETAILED ACTION
This action is in response to the amendment filed 2/26/21. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 lines 1-2 state, “A non-transitory computer readable medium (CRM) comprising computer readable program code, which when executed by the computer processor…”. This should state “A non-transitory computer readable medium (CRM) comprising computer readable program code, which when executed by a computer processor…” as this is the first usage of computer processor in the claim.
Additionally, Claim 20 Lines 10-11 state “…wherein the system resource comprises compute resources from a computer processor…”. This should state …wherein the system resource comprises compute resources from the computer processor…” in order to maintain proper antecedent basis in the claim.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US PGPUB No US 2020/0327069 A1)(hereafter referred to as Kang) in view of Okamoto et al. (US PGPUB No US 2012/0023233 A1)(hereafter referred to as Okamoto).
Regarding Claim 1, Kang discloses:
A method for intelligent data migration, comprising: identifying criteria for changing policy classes (identifying the amount of free blocks (criteria) for determining an urgency level (policy class) of a system [0044-0045]); selecting an active data migration policy from a set of active data migration policies (controller determines an urgency level [0092]); making a first determination that a criterion of the criteria for changing policy classes is met (The controller determines an urgency level of the system based on the urgency level determination reference and usage status of the storage [0092] This involves determining if a threshold range of free blocks has been met [0070]); changing, based on the first determination, a first policy class of the active data migration policy to a second policy class (The controller can 
Kang does not explicitly disclose:
allocating a first level of a system resource associated with the second policy class to support data migration, wherein the system resource comprises compute resources from a computer processor; and performing the data migration of data identified in the active data migration policy using the first level of the system resource 
However, Okamoto discloses:
allocating a first level of a system resource associated with the second policy class to support data migration, wherein the system resource comprises compute resources from a computer processor (Okamoto discloses a plurality of different migration policies where each migration policy is allocated a specific resource amount. When a migration policy is executed the server system allocates the specified resource amount [0010-0011]. The resource may be an amount of CPU usage [0169]); and performing the data migration of data identified in the active data migration policy using the first level of the system resource (The migration is executed according to each of the policies in accordance with the resource use amount allocated to the policy [0010-0011])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kang and Okamoto before them, to modify the teachings of Kang to include the teachings of Okamoto as Okamoto discloses that allocating system resources to different migration policies improves the efficiency of the system by allowing for a smooth migration while taking into account the influence of the migration load on other tasks. Okamoto: [0008]

Regarding Claim 17, Kang discloses: 
A system, comprising: a backup storage system comprising a computer processor (controller, controller may include a processor [0057]) configured to: identify criteria for changing policy classes (identifying the amount of free blocks (criteria) for determining an urgency level (policy class) of a system [0044-0045]); select an active data migration policy from a set of active data migration policies (controller determines an urgency level [0092]); make a determination that a criterion of the criteria for changing policy classes is met (The controller determines an urgency level of the system based on the urgency level determination reference and usage status of the storage [0092] This involves determining if a threshold range of free blocks has been met [0070]); 25 change, based on the determination, a first policy class of the active data migration policy to a second policy class 
Kang does not explicitly disclose:
a backup storage system... allocate a first level of a system resource associated with the second policy class to support data migration, wherein the system resource comprises compute resources from a computer processor; and perform the data migration of data identified in the active data migration policy using the first level of the system resource 
However, Okamoto discloses:
a backup storage system (Okamoto discloses performing migration to a backup storage system [0195])... allocate a first level of a system resource associated with the second policy class to support data migration, wherein the system resource comprises compute resources from a computer processor (Okamoto discloses a plurality of different migration policies where each migration policy is allocated a specific resource amount. When a migration policy is executed the server system allocates the specified resource amount [0010-0011]. The resource may be an amount of CPU usage [0169]); and perform the data migration of data identified in the active data migration policy using the first level of the system resource (The migration is executed 
The combination of Kang and Okamoto are analogous art because they are in the same field of endeavor of migration in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kang and Okamoto before them, to modify the teachings of Kang to include the teachings of Okamoto as Okamoto discloses that allocating system resources to different migration policies improves the efficiency of the system by allowing for a smooth migration while taking into account the influence of the migration load on other tasks. Okamoto: [0008]

Regarding Claim 18, Kang in view of Okamoto discloses all of the elements of claim 17 as shown in the rejection above. 
Kang in view of Okamoto also discloses:
wherein the backup storage system further comprises: a storage device operatively connected to the computer processor (Kang: controller is coupled to the storage device [0025]), wherein the data identified in the active data migration policy resides in the storage device (Kang: storage device comprises the plurality of data block upon which the migration operation is performed [0028]).

Regarding Claim 20, Kang discloses:
A non-transitory computer readable medium (CRM) comprising computer readable program code, which when executed by the computer processor, enables the computer processor to: identify criteria for changing policy classes (identifying the amount of free blocks (criteria) for determining an urgency level (policy class) of a system [0044-0045]); select an active data migration policy from a set of active data migration policies (controller determines an urgency level [0092]); make a determination that a criterion of the criteria for changing policy classes is met (The controller determines an urgency level of the system based on the urgency level determination reference and usage status of the storage [0092] This involves determining if a threshold range of free blocks has been met [0070]); change, based on the determination, a first policy class of the active data migration policy to a second policy class (The controller can recalculate the urgency level in the system depending on the number of free blocks in the system and the corresponding threshold levels (i.e. changing from one policy level to another) [0070][0090-0098])
Kang does not explicitly disclose:
allocate a first level of a system resource associated with the second policy class to support data migration, wherein the system resource comprises compute resources from a computer processor; and perform the data migration of data identified in the active data migration policy using the first level of the system resource 

allocate a first level of a system resource associated with the second policy class to support data migration, wherein the system resource comprises compute resources from a computer processor (Okamoto discloses a plurality of different migration policies where each migration policy is allocated a specific resource amount. When a migration policy is executed the server system allocates the specified resource amount [0010-0011]. The resource may be an amount of CPU usage [0169]); and perform the data migration of data identified in the active data migration policy using the first level of the system resource (The migration is executed according to each of the policies in accordance with the resource use amount allocated to the policy [0010-0011])
The combination of Kang and Okamoto are analogous art because they are in the same field of endeavor of migration in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kang and Okamoto before them, to modify the teachings of Kang to include the teachings of Okamoto as Okamoto discloses that allocating system resources to different migration policies improves the efficiency of the system by allowing for a smooth migration while taking into account the influence of the migration load on other tasks. Okamoto: [0008]



Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Okamoto and further in view of Cai (US Patent No US 10,416,919 B1)(hereafter referred to as Cai).
Regarding Claim 2, Kang in view of Okamoto discloses all of the elements of claim 1 as shown in the rejection above. 
Kang in view of Okamoto does not appear to explicitly disclose:
wherein the data is one selected from a group consisting of accessed data and cold data
However Cai discloses:
wherein the data is one selected from a group consisting of accessed data and cold data (Cai discloses choosing to migrate cold data from a secondary storage system to a cloud [Col 4 Lines 38-52])
The combination of Kang, Okamoto and Cai are analogous art because they are in the same field of endeavor of migration in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kang, Okamoto and Cai before them, to modify the teachings of Kang and Okamoto to include the teachings of Cai because both Kang and Cai disclose migrating data in a memory system. Therefore it would be applying a known technique (migrating cold data to a cloud) to a known device (memory system migrating data) ready for improvement to yield predictable results (retaining data for backup and retention of cold data on a cloud in a storage system). MPEP 2143

Regarding Claim 19, Kang in view of Okamoto discloses all of the elements of claim 18 as shown in the rejection above. 
Kang in view of Okamoto does not appear to explicitly disclose:
further comprising: a cloud storage system operatively connected to the backup storage system, wherein the data migration of the data comprises performing a data transfer from the storage device to the cloud storage system
However, Cai also discloses:
further comprising: a cloud storage system operatively connected to the backup storage system (Cai discloses a cloud storage system connected to the secondary storage system [Fig 1]), wherein the data migration of the data comprises performing a data transfer from the storage device to the cloud storage system (Cai discloses choosing to migrate cold data from a secondary storage system to a cloud [Col 4 Lines 38-52]).  
The combination of Kang, Okamoto and Cai are analogous art because they are in the same field of endeavor of migration in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kang, Okamoto and Cai before them, to modify the teachings of Kang and Okamoto to include the teachings of Cai because both Kang and Cai disclose migrating data in a memory system. Therefore it would be applying a known technique (migrating data to a cloud) to a known device (memory system migrating data) ready for improvement to yield 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Okamoto and further in view of Ito (US PGPUB No US 2015/0193250 A1)(hereafter referred to as Ito).
Regarding Claim 16, Kang in view of Okamoto discloses all of the elements of claim 1 as shown in the rejection above. 
Kang in view of Okamoto does not appear to explicitly disclose:
further comprising: prior to making the first determination: making a second determination that an intelligent class change feature is enabled for the active data migration policy 
However Ito discloses:
further comprising: prior to making the first determination: making a second determination that an intelligent class change feature is enabled for the active data migration policy (Ito discloses determining before migrating any data if a transfer flag has been enabled to allow for the migration of memory pages (i.e. is an intelligent class change/migration policy allowed). [0061-0062]).  
The combination of Kang, Okamoto and Ito are analogous art because they are in the same field of endeavor of migration in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kang, Okamoto 

Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, regarding claim 3, the prior art or record does not disclose, either alone or in combination “allocating a second level of the system resource associated with the second policy class to support garbage collection; and performing the garbage collection on a storage device identified in the active data migration policy using the second level of the system resource”. The closest prior art of record is Okamoto and Kang. Okamoto discloses applying a specific level of a system resource to a migration policy for migration of data. Kang discloses garbage collection on memory blocks but does not disclose allocating a second level of the system resource associated with the second policy class to support migration to now support garbage collection, where the system resource comprises compute resources from a computer processor. Therefore the prior art of record does not disclose claim 3 as a whole. Claims 4-15 would be allowable, at least, due to their dependency on claim 3.


Response to Arguments
On Pages 7-12, the Applicant argues:
“Turning to the claims, amended independent claim 1, at least in part, requires the allocation of a level (i.e., a first level) of a system resource to support a data migration of data, where the level of the system resource being allocated corresponds to a new policy class (i.e., a second policy class) assigned to a data migration policy, where the system resource includes compute resources from a computer processor. See e.g., Specification, paragraphs [0019] and [0042]. That is, based on the new policy class, a percentage of available compute resources (e.g., computational power), provided by the computer processor, may be directed to a data migration process of the data. For example, 80% of available compute resources may be directed to data migration if the new policy class is a Policy Class A; 70% of available compute resources may be directed to data migration if the new policy class is Policy Class B; 60% of available computer resources may be directed to data migration if the new policy class is Policy Class C; and so on. Amended independent claims 17 and 20 each include a similar requirement. 
7 Application No.: 16/529,775 Docket No.: 170360-040400US; 115030.01Turning to the rejection, the Examiner maps the above-mentioned system resource to candidate memory blocks in storage disclosed in Kang. See Office Action, p. 3; see also Kang, FIG. 1. However, as amended, the independent claims, each at least in part, require that the system resource at least refers to a computer processor, rather than storage. Further, upon review of Kang, nowhere therein is it disclosed that levels of compute resources, provided by a computer processor, may be allocated towards the data migration of data based on respective policy classes. 
In view of the above, the Examiner's contentions and the do not support an anticipation rejection of the amended independent claims. Therefore, amended independent claims 1, 17, and 20 are patentable over the Examiner's contentions and Kang. Claims 2-16, 18, and 19, which depend from claims 1 or 17, are also patentable over the Examiner's contentions and Kang for at least the same reasons set forth above with respect to the amended independent claims. Accordingly, withdrawal of this rejection is respectfully requested. Claims 2, 5, 8, and 17-19 stand rejected under 35 U.S.C. § 103 as being unpatentable over Kang, in view of U.S. Patent No. 10,416,919 ("Cai"). For the reasons set forth below, this rejection is respectfully traversed. ..
As argued above, Kang fails to disclose the allocation of levels of compute resources, based on policy classes, respectively, and provided by a computer processor (as the system resource), towards supporting the data migration of data. Further, Cai does not cure what Kang lacks. Specifically, Cai pertains to the migration of content files between storage tiers based on file access statistics maintained for the content files. See Cai, Abstract. Moreover, similar to Kang, upon review of Cai, nowhere therein is it disclosed that levels of compute resources, provided by 
In view of the above, the Examiner's contentions and the do not support an obviousness rejection of the amended independent claims. Therefore, amended independent claims 1 and 17 are patentable over the Examiner's contentions and Cai. Claims 6 and 7 stand rejected under 35 U.S.C. § 103 as being unpatentable over Kang and Cai, in further view of U.S. Patent Application Publication No. 2009/0228655 ("Yamane"). For the reasons set forth below, this rejection is respectfully traversed… 
As argued above, neither Kang, nor Cai, disclose the allocation of levels of compute resources, based on policy classes, respectively, and provided by a computer processor (as the system resource), towards supporting the data migration of data. Further, Yamane does not cure what Kang and Cai lack. Specifically, Yamane pertains to the data migration of data between storage devices based on an order of prioritization determined for the data, where the order of prioritization is contingent on attribute information (e.g., content size, number of retrievals, retention period) associated with the data. See Yamane, paragraph [0014]. Moreover, similar to Kang and Cai, upon review of Yamane, nowhere therein is it disclosed that levels of compute resources, provided by a computer processor, may be allocated towards the data migration of data based on respective policy classes. In view of the above, the Examiner's contentions and the do not support an obviousness rejection of the amended independent claims. Therefore, amended independent claim 1 is patentable over the Examiner's contentions and Yamane.
Claim 16 stands rejected under 35 U.S.C. § 103 as being unpatentable over Kang, in view of U.S. Patent Application Publication No. 2015/0193250 ("Ito"). For the reasons set forth below, this rejection is respectfully traversed. 
As argued above, Kang fails to disclose the allocation of levels of compute resources, based on policy classes, respectively, and provided by a computer processor (as the system resource), towards supporting the data migration of data. Further, Ito does not cure what Kang lacks. Specifically, Ito pertains to the generation and display of statistical information descriptive of live migrations of data between computers. The aforementioned statistical information includes an upper limit value of a virtual central processing unit (CPU) allocation resource, which represents a maximum available time of a physical CPU that may be allocated to the live migration process. See Ito, paragraphs [0008], [0009], and [0070]. However, though Ito discloses a maximum allowable allocation of compute resources, by a virtual or physical CPU, to a live migration process, nowhere therein is it disclosed that the upper limit value of the virtual/physical CPU allocation resource is determined based on a policy class of a data migration policy. 
In view of the above, the Examiner's contentions and the do not support an obviousness rejection of the amended independent claims. Therefore, amended independent claim   1 is patentable over the Examiner's contentions and Ito.”

 
On Pages 9-10, the Applicant argues:
“Claims 2-16, 18, and 19, which depend from claims 1 or 17, are also patentable over the Examiner's contentions and Kang for at least the same reasons set forth above with respect to the amended independent claims. Accordingly, withdrawal of this rejection is respectfully requested. 
Claims 2, 5, 8, 18, and 19, which depend from claims 1 or 17, are also patentable over the Examiner's contentions and Cai for at least the same reasons set forth above with respect to the amended independent claims. Accordingly, withdrawal of this rejection is respectfully requested. 
Claims 6 and 7, which depend from claim 1, are also patentable over the Examiner's contentions and Yamane for at least the same reasons set forth above with respect to the amended independent claims. Accordingly, withdrawal of this rejection is respectfully requested. 
Claim 16, which depends from claim 1, is also patentable over the Examiner's contentions and Ito for at least the same reasons set forth above with respect to the amended independent claims. Accordingly, withdrawal of this rejection is respectfully requested.”

Applicant’s arguments that the dependent claims are allowable due to their dependencies on the independent claims, the Examiner respectfully disagrees and notes the instant rejection of the independent claims above. However, the Examiner additionally notes the indication of allowable subject matter above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183